In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-1826

M ARK M C C LESKEY, trustee, et al.,
                                                Plaintiffs-Appellees,
                                 v.

DLF C ONSTRUCTION, INCORPORATED ,
an Indiana Corporation,
                                              Defendant-Appellant.


             Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
     No. 1:09-cv-00724-WTL-MJD—William T. Lawrence, Judge.


       A RGUED M ARCH 30, 2012—D ECIDED JULY 23, 2012




  Before B AUER, P OSNER, and H AMILTON, Circuit Judges.
  B AUER, Circuit Judge. This suit involves the interpreta-
tion of provisions in union-employer contracts that
require the employer to contribute to two union funds—a
pension fund and a health and welfare fund. The two
funds and their Trustee brought suit against an employer
construction company to collect contributions for non-
bargaining unit work performed by a union member.
The issue on appeal is whether the contract provisions
2                                                   No. 11-1826

require the construction company to make contribu-
tions to the union funds for all hours worked or only
for bargaining unit work. The district court granted
summary judgment against the employer, finding that
it had to contribute to the funds for all hours worked.
We affirm.


                     I. BACKGROUND
  The facts are simple and not in dispute. In 1992, the
Operative Plasterers and Cement Masons International
Associations (the “Cement Masons Union” or “Union”)
established two funds for its union members—a Pension
Fund and a Health & Welfare Fund (the “Funds”).
  DLF Construction, Inc. (“DLF”) is an Indiana construc-
tion company. In September 2006, DLF entered into a
Memorandum of Joint Working Agreement (“MOA”) with
Local 692 of the Cement Masons Union. Under the MOA,
DLF agreed to be bound to all Collective Bargaining
Agreements (“CBAs”) between the Union and various
employer associations in the geographical jurisdiction
of the Union.1 Under the CBAs’ terms, DLF is required
to make fringe benefit contributions to the Funds on
behalf of members of the Union.
 Panifilio Mata is a journeyman cement mason and
member of Local 692 of the Union. Between 2006 and 2008,


1
  There are two CBAs that are relevant to this case. The first was
in effect from June 1, 2006 through May 31, 2009. The second
took effect on June 1, 2009 and remained in place until May 31,
2012. The terms of these two CBAs are essentially identical.
No. 11-1826                                              3

Mata worked for DLF, performing cement-related
work, such as finishing sidewalks around a ballpark and
a library; DLF made contributions to the Funds for
this work. During the same period, however, Mata also
performed other work for DLF, including painting, in-
stalling hardwood floors, and some demolition; DLF
did not contribute to either of the Funds for this work.
  After an audit of DLF’s payroll records, the Funds
discovered that DLF had failed to make contributions
to the Funds on behalf on Mata for 1,119.5 hours worked
in 2007 and for 234.5 hours worked in 2008. All in all,
the audit report indicated that DLF owed the Funds
$11,955.05 in fringe benefit contributions.
  The Funds and their Trustee, Mark McClesky, brought
suit in district court to collect the contributions they
claim DLF should have made on behalf of Mata for the
for non-bargaining unit work he performed. Both parties
moved for summary judgment. After reviewing the
MOA and the collective bargaining agreements, the
district court granted summary judgment in favor of the
Funds, finding that DLF must contribute to the Funds
for all work performed by members of the Union. DLF
appeals.


                   II. DISCUSSION
   DLF challenges both the district court’s grant of sum-
mary judgment to the Funds and the court’s denial of its
motion for summary judgment. Specifically, DLF con-
tends that the district court failed to consider the MOA in
its entirety; that had it done so, the court would have
4                                                No. 11-1826

properly found that, under the MOA, DLF is required to
make fringe benefit contributions for only bargaining
unit work.
  We review the district court’s grant of summary judg-
ment de novo. See Cherry v. Auburn Gear, Inc., 441 F.3d 476,
481 (7th Cir. 2006). We construe the facts and draw infer-
ences “in favor of the party against whom the motion
under consideration is made.” In re United Air Lines, Inc.,
453 F.3d 463, 468 (7th Cir. 2006) (citation omitted). And we
determine whether there is a genuine issue of material
fact that precludes judgment as a matter of law. See
Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986); Cady v. Sheahan, 467 F.3d 1057, 1060-61 (7th
Cir. 2006).
  We turn first to DLF’s argument that, under the
MOA, it is not contractually bound to make contribu-
tions for non-bargaining unit work. Recall that there are
two separate agreements at play here—the MOA and
the CBAs. The MOA binds DLF to the terms of
the CBAs, which in turn obligate DLF to make fringe
benefit contributions to the Funds on behalf of Union
members. Specifically, Article V, Sections 2(a) and (b) of
the CBAs require DLF to pay into the funds for “each
hour worked by employees covered by [the CBAs].”
That language is straightforward and plain. DLF contends
that the language in the MOA limits its contribution
obligations under those sections of the CBAs. According
to DLF, it is only required to make fringe benefit con-
tributions for the time an employee spends doing bar-
gaining unit work. To support that argument, DLF points
to Section 2 of the MOA:
No. 11-1826                                              5

   [DLF] agrees to be bound to all Collective Bargaining
   Agreements between the Union and the various
   Employer Associations in the geographical jurisdic-
   tion of the Union, and hereby incorporated herein
   with the same force and effect as if herein set forth in
   full, with respect to wages, hours of work, fringe
   benefits, and all other terms and conditions of employ-
   ment for all aforesaid Cement Mason, Plasterer and
   Shop Hand employees doing bargaining unit work as
   described in the agreement. . . .
(emphasis added).
  DLF’s interpretation of the MOA is wrong. This section
does two things. First, it binds DLF to the CBAs—the
parties do not dispute that. Second, it establishes the
type of employee covered under the CBA— i.e., an em-
ployee that does bargaining unit work. In other words,
all this paragraph does is establish that for an employee
to be covered under the CBA, he or she must be an em-
ployee who does bargaining unit work; it does not limit
the CBA’s coverage to employees doing only bargaining
unit work.
  Our reading of the MOA is harmonious with all of the
CBAs’ terms. The CBAs explicitly state that DLF is to make
contributions for “each hour worked” by an employee
covered by the CBAs. And employees covered by the
CBAs are employees who are bargaining unit mem-
bers—i.e., employees who perform work within the
trade jurisdiction of the Cement Masons Union. The CBAs
go on to describe in Section 2, Article III what sort of
work is within the trade jurisdiction of the Union. DLF
6                                             No. 11-1826

seizes on that language to argue that its contribution
obligations only apply for work described in this section.
Again, that is wrong. Section 2 of Article III merely de-
scribes the Cement Masons Union’s trade activities for
purposes of inter-union disputes over its jurisdictional
claims. This section was not intended to, and does not,
define bargaining unit work for purposes of fringe
benefit contributions.
   In short, there is no language in either the MOA or
the CBAs that limits DLF’s obligations to make fringe
benefit contributions; the CBAs are clear that DLF is
required to make contributions to the Funds for each
hour worked by a covered employee such as Panifilio
Mata.


                  III. CONCLUSION
  For the reasons stated above, we A FFIRM the district
court’s decision to grant summary judgment in favor
of the plaintiffs.




                          7-23-12